Citation Nr: 1535503	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  13-28 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for bilateral hearing loss.

2.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from March 1959 to April 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the VA Regional Office (RO) in Roanoke, Virginia.

In July 2014, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  

The Veteran's hearing testimony indicated that he is unemployable as a result of his service-connected bilateral hearing loss and tinnitus.  Therefore, the Board concludes that the issue of entitlement to a TDIU has been raised by the record and is properly before it.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In finding that the issue of entitlement to a TDIU is on appeal, the Board observes that the RO denied a claim for a TDIU a November 2014 rating decision; the Veteran has not yet appealed that denial.  However, in light of the holding in Rice, the Board concludes that the issue of entitlement to a TDIU as part and parcel of the increased rating claim is on appeal.

The issue of service connection for a psychiatric disorder as secondary to the service-connected bilateral hearing loss and tinnitus has been raised by the record in the Veteran's July 2014 testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of an increased rating for bilateral hearing loss being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran is service-connected for bilateral hearing loss, evaluated as 50 percent disabling; tinnitus, evaluated as 10 percent disabling; and asymptomatic chronic tonsillitis, evaluated as zero percent or noncompensably disabling.  The Veteran's combined service-connected disability rating meets the schedular criteria for a TDIU.

2.  The Veteran completed four years of high school and has not been employed during this appeal.

3.  The Veteran's service-connected disabilities, particularly his bilateral hearing loss and tinnitus, preclude his substantially gainful employment. 


CONCLUSION OF LAW

The criteria for an award of a TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board is granting a TDIU and is remanding the increased rating claim, no discussion of VA's duties is necessary.

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  For purposes of TDIU, disabilities of common etiology or accident, and injuries incurred in action will be considered a single disability.  Marginal employment shall not be considered substantially gainful employment.  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.    

The Veteran's service-connected disabilities include bilateral hearing loss, evaluated as 50 percent disabling; tinnitus, evaluated as 10 percent disabling; and asymptomatic chronic tonsillitis, evaluated as zero percent or noncompensably disabling.  The Veteran's bilateral hearing loss and tinnitus disabilities are of common etiology and are considered as one disability.  Therefore, the Veteran's combined service-connected disability rating meets the schedular criteria for a TDIU.

As the Veteran's combined service-connected disability rating meets the schedular criteria for a TDIU, the Board must now determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  

A March 2015 VA Form 21-8940, "Veterans Application for Increased Compensation Based on Unemployability," shows that the Veteran was last self-employed as a bus driver in August 2010.  He completed four years of high school and has no additional education or training.  The Veteran reported that he was unable to pass the Department of Transportation test for his commercial driver's license due to his hearing loss and vision.  

The Veteran was afforded a fee-based examination for his bilateral hearing loss in December 2010.  He reported having problems hearing fire engines and ambulances when driving.  The examiner opined that the effect of the Veteran's condition on his usual occupation was much difficulty hearing and understanding speech without his hearing aids.  

The Veteran was afforded a VA examination in February 2012.  The examiner opined that the Veteran's bilateral hearing loss impacted ordinary conditions of daily life, including ability to work.  The Veteran reported having difficulty hearing in general.  The examiner noted that the Veteran was very concerned about his hearing and stated it had been declining over the years.  The examiner also opined that the Veteran's tinnitus impacted ordinary conditions of daily life, including ability to work.  The Veteran reported that tinnitus occurred all the time and was bothersome.  

A March 2013 letter from W.P., M.D. shows that the Veteran was seen in February 2013 for an evaluation of his general medical condition.  Dr. W.P. opined that the Veteran's type of hearing loss could be corrected with tuned hearing aids; however, the absence of adequate word discrimination could not be corrected with appliances.  Dr. W.P. further opined that hearing amplification provided by hearing aids increased the effect of ambient noise thereby reducing word perception.  Dr. W.P. noted that the Veteran was no longer able to work as a bus driver since 2010 because the impression of his employers was that he "can't hear nothing."  It was Dr. W.P.'s opinion that the Veteran's capacity to be employed as a commercial driver be limited to an employer who was willing to accept a person who was not capable by normal speech to communicate in an emergency.  

At his hearing, the Veteran testified that he worked for a bus company for 23 years and owned his own truck and bus company after retiring.  July 2014 Hearing Transcript (T.) at 8.  He testified that he worked as an independent contractor.  Id.  The Veteran testified that no one was hiring him any more after a trip where was unable to hear where an emergency vehicle was coming from while driving.  Id. at 9.  He testified his hearing loss and tinnitus did not totally preclude him from hearing sirens, but made it difficult to understand what direction the noise was coming from.  Id. at 10.  

Based on a review of the evidence, the Board concludes that an award of a TDIU is warranted.  When considering the Veteran's employment and educational background, as well as the medical evidence of record, in addition to affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a grant of a TDIU.  

The March 2013 letter from Dr. W.P. suggests that the Veteran's bilateral hearing loss and tinnitus preclude his substantially gainful employment.  In this case, the Veteran has the education of a high school degree with no extra training and his employment background has been as a bus driver.  Dr. W.P.'s letter shows that the Veteran's capacity to work as a commercial driver is limited.  The Veteran's testimony reveals that he has trouble with hearing emergency vehicles when driving in that he is unable to hear where they are coming from.  The Veteran's testimony also shows that no one was willing to hire him as a driver because of his bilateral hearing loss disability.  The Veteran has not been gainfully employed at any time during this appeal.  

The evidence of record, primarily the opinion from Dr. W.P. and the Veteran's competent and credible testimony, shows that the Veteran is primarily unemployable due to his service-connected bilateral hearing loss and tinnitus.  The Board acknowledges that the Veteran reported that his vision also affects his employability.  However, even without considering the impact of nonservice-connected vision impairment on the Veteran's employability, the evidence still supports a finding that the Veteran's bilateral hearing loss and tinnitus render him unemployable.  In this case, considering the Veteran's previous employment as a bus driver and education of a high school degree, in light of the severity of his bilateral hearing loss and tinnitus and resulting impairment, the evidence does not show that the Veteran is able to obtain and maintain employment consistent with his employment and educational background.  Therefore, the Board concludes that the award of a TDIU is warranted. 

Accordingly, in considering the severity of the Veteran's service-connected disabilities, primarily his bilateral hearing loss and tinnitus, the medical evidence of record, as well as his employment and education history, and in affording him the benefit-of-the-doubt, the Board finds that he is unemployable due to his service-connected disabilities.  The evidence is in favor of the grant of a TDIU.  Entitlement to a TDIU is, therefore, granted.


ORDER

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits. 


REMAND

Regrettably, a remand is necessary for the increased rating issue.  In a February 2015 statement, Veteran's representative's asserted that the Veteran's bilateral hearing loss had worsened in severity since the last examination.  In this regard, the Board observes that in July 2015, the RO requested a new examination for the Veteran's bilateral hearing loss and tinnitus.  Therefore, a remand for the Veteran to be afforded the requested examination is necessary.  Also on remand, copies of audiograms referenced by private treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in a September 2011 audiogram performed at Johns Hopkins; audiograms referenced by Dr. W.P. in March 2013; and records of such treatment that the Veteran may have received from the Richmond VA Medical Center and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected bilateral hearing loss.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner should provide a description of the effects of the Veteran's bilateral hearing loss disability on his ability to function. 

The examiner should also interpret the results of any private audiograms that have been obtained and associated with the claims file.  
A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


